Citation Nr: 0524271	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  04-22 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable evaluation for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision rendered by Tiger 
Team at the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  Thereafter, the claims file 
was returned to the veteran's local RO in Roanoke, Virginia.

In December 2004, the Board granted a motion to advance the 
veteran's appeal on the Board's docket.  In December 2004, 
the Board remanded the case to the RO for further evidentiary 
development.  The case has since been returned to the Board 
for further appellate consideration.


REMAND

The veteran's service-connected asbestosis is evaluated under 
38 C.F.R. § 4.97, Diagnostic Code 6833, which references the 
general rating formula for interstitial lung disease based 
upon pulmonary function studies by spirometry readings.  
Under these criteria, a 10 percent evaluation for asbestosis 
requires a forced vital capacity (FVC) of 75- to 80-percent 
predicted; or a diffusion capacity of the lung for carbon 
monoxide by the single breath method (DLCO (SB)) of 66- to 
80-percent predicted.  A 30 percent evaluation is warranted 
with an FVC of 65- to 74-percent predicted or DLCO (SB) of 
56- to 65-percent predicted.  

The Board notes that the veteran was afforded a VA 
respiratory examination in July 2004.  The examination report 
notes that pulmonary function tests (PFTs) were being 
scheduled.  This testing was subsequently completed two days 
following the examination.  The results of these PFTs appear 
to differ considerably from PFTs previously of record.  The 
examiner, citing the results of PFTs conducted in April 2003 
showing a DLCO (COR) of 21.32, which was 92 percent of 
predicted value, concluded that pulmonary function tests 
showed normal diffusing capacity with no discrete evidence to 
suggest asbestos related pulmonary disease.  However, the 
results of the July 2004 PFTs, which were associated with the 
claims folder while the case was on remand, included a DLCO 
(COR) of 13.09, which was 57 percent of predicted value.  
These findings were not incorporated into, or discussed in, 
the July 2004 examination report.  

The Board also notes that the July 2004 examination report 
does not contain post-bronchodilator findings.  Similarly, 
the report of subsequent private PFTs in December 2004 does 
not contain post-bronchodilator findings.  Diagnostic Code 
6833 is not explicit as to whether pulmonary function test 
results before or after bronchodilator therapy are the bases 
of the rating.  However, the supplementary information 
published with promulgation of the current rating criteria, 
in effect at all times relevant to this appeal, reveals that 
post-bronchodilator findings are the standard in pulmonary 
assessment.  61 Fed. Reg. 46723 (1996).  See 61 Fed. Reg. 
46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary function 
after bronchodilation).  

As the July 2004 examination report does not include 
consideration of the PFT ordered in connection with the 
examination or post-bronchodilator findings, the Board is of 
the opinion that the veteran should be afforded a new 
examination to determine the current level of disability 
associated with his asbestosis. 

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should request the 
veteran to submit any pertinent evidence 
in his possession and to provide 
identifying information and any necessary 
authorization to enable the RO to obtain 
any other medical records, not already of 
record, pertaining to treatment or 
evaluation of his respiratory disability 
since December 2004.  

2.  The RO or the AMC should attempt to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.

3.  Then, the RO or the AMC should also 
arrange for a VA pulmonary examination of 
the veteran by an appropriate health care 
provider to determine the impairment due 
to the service-connected asbestosis.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner before completion of the 
examination report. 

Any further indicated special studies 
should be conducted.  This MUST include 
pulmonary function testing with both pre-
bronchodilator and post-bronchodilator 
findings.  The report MUST specifically 
include FVC percent predicted and DLCO 
(SB) percent predicted.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.

5.  Then RO or the AMC should then 
adjudicate the issue on appeal based on a 
de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is otherwise notified, but he has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

